UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------X
SPARKLE MCCULLOUGH,
                                                                MEMORANDUM & ORDER
                          Plaintiff,                            16-CV-4968 (DRH)(SIL)
-against-

JOHN T. MATHER HOSPITAL OF PORT
JEFFERSON, NEW YORK, INC.,
                           Defendant.
-------------------------------------------------------X

APPEARANCES:

For Plaintiff
Shulman Kessler LLP
534 Broadhollow Road, Suite 275
Melville, New York 11747
By:    Troy L. Kessler, Esq.
       Garrett Kaske, Esq.

For Defendant:
Putney, Twombly, Hall & Hirson LLP
521 Fifth Avenue
New York, New York 10175
By:    Mary Ellen Donnelly, Esq.
       A. Sonu Ray, Esq.

HURLEY, Senior District Judge:

        Plaintiff Sparkle McCullough (“Plaintiff” or “McCullough”) commenced this action

against defendant John T. Mather Hospital of Port Jefferson, New York, Inc. (“Defendant” or the

“Hospital”) asserting causes of action under Title VII of the Civil Rights Act of 1964, 42 U.S.C.

2000e, et seq. (“Title VII”) and the New York State Human Right Law, N.Y. Exec. Law § 296

(“NYSHRL”) for race discrimination in the form of a hostile work environment and for

retaliation. Presently before the Court is Defendant’s motion for summary judgment. For the

reasons set forth below, the motion is granted.




                                                 Page 1 of 24
                                         BACKGROUND

       The following facts are taken from the parties’ 56.1 Statements and are undisputed unless

otherwise noted.

I.     The Parties and Other Individuals Involved

       The Hospital is a voluntary, not-for-profit, acute health care facility located in Port

Jefferson, New York; it is an equal opportunity employer with strict policies against

discrimination and retaliation. (Pl.’s 56.1 ¶¶ 1-2.)

       Raymond Gulino (“Gulino”) is the Administrative Director of Laboratory Services at the

Hospital. His responsibilities include, among other things, oversight of the clinical laboratory in

conjunction with the Medical Director, administrative functions, oversight of laboratory

supervisors, and working with staff and supervisors in the hiring and testing processes. Christy

Evangelista (“Evangelista”) was the Phlebotomy Supervisor during the time of Plaintiff’s

employment with the Hospital. As such she was responsible for oversight of the staff and

phlebotomists, scheduling and inventory. Wayne Shattes (“Shattes”) is the Vice President of

Administration at the Hospital and is responsible for oversight of a variety of professional and

support departments, including but not limited to, the laboratory departments, at the Hospital.

Christine Ricci (“Ricci”) is a staff member of the Phlebotomy Department and was a coworker

of Plaintiff. Diane Marotta (“Marotta”) is the Vice President of Human Resources and is

responsible for the administration of all human resources related issues, including employee

related policies, and the administration of personnel hiring and employment status changes.

(Pl.’s 56.1 ¶¶ 6-14.)




                                            Page 2 of 24
II.       Plaintiff’s Employment at the Hospital

          Plaintiff submitted an application for the position of a per diem laboratory assistant in the

Hospital’s Phlebotomy Department on September 30, 2014. After having been interviewed by

Gulino and Evangelista, Plaintiff received an offer of employment on November 7, 2014 for the

position. While Plaintiff admits that per diem employees are not guaranteed a specific number of

hours in a week, she claims she was hired to work four or five days a week. Plaintiff

commenced employment with the Hospital on November 7, 2014 as a per diem Laboratory

Assistant in the Phlebotomy Department, supervised by Evangelista and Gulino. (Pl.’s 56.1 ¶¶

15-18.)

          Pursuant to Hospital policy, which is uniformly enforced, newly hired employees are

subject to a three-month probationary period, after which they receive a performance evaluation.

Depending on the employee’s performance and three-month evaluation, an employee’s

probationary period may be extended for an additional three months. As a new employee,

Plaintiff was subject to a three-month probationary period and attended the Hospital’s orientation

program where she received copies of the Hospital’s Standards of Performance Booklet, Code of

Conduct and Compliance Manual. (Pl.’s 56.1 ¶¶ 19-23.)

III.      Plaintiff Complains about Ricci’s Comments.

          On December 18, 2014, Plaintiff complained to Evangelista about racist comments made

to her by Ricci. There were three comments about which Plaintiff complained: (1) in November

2014, Ricci asked Plaintiff why her hair was so straight; (2) in December 2014, Ricci asked

Plaintiff how she was able to get her hair so straight since Black women typically have kinky

hair; and (3) in December 2014, when, in response to an inquiry by Ricci Plaintiff said she lived

in Brooklyn before moving to Long Island, Ricci asked why “you people” are moving out to



                                              Page 3 of 24
Long Island to raise their children. Plaintiff advised Evangelista that at least one of the comments

was made in the presence of another employee in the Phlebotomy Department, Dana Saparito.

Evangelists brought the complaint to the attention of Gulino who initiated an investigation into

Plaintiff’s complaint that day. Gulino’s investigation of Plaintiff’s complaint against Ricci,

included meeting with Plaintiff, Ricci, and Ms. Saparito individually. (Pl.’s 56.1 ¶¶ 24-30.)

       During her December 18, 2014 meeting with Gulino, Plaintiff advised him that she did

not want to get Ricci in trouble, but she did want the Hospital to educate Ricci regarding her

inappropriate comments. Gulino assured Plaintiff that the Hospital would immediately

investigate the matter and take any action deemed appropriate as a result of the investigation.

Gulino also interviewed Ms. Saparito on December 18, 2014, who confirmed that she overheard

the conversation between Ricci and Plaintiff during which Ricci made the comment about “you

people” moving to Long Island. That same day, Gulino met with Ricci who admitted she made

the comments reported by Plaintiff but claimed they were misinterpreted. According to Ricci,

when she made the comments about moving to Long Island, she was simply raising a question

about why so many people from Brooklyn and Queens were moving to Long Island. When

Gulino asked Ricci about the comment regarding Plaintiff’s hair, Ricci again admitted making it

but claimed she meant it as a compliment; Ricci said she was also a hairdresser and was curious

to learn how Plaintiff styled her hair because it was so straight. Gulino advised Ricci that despite

her intentions, Plaintiff perceived the comments to be offensive and that Ricci needed to be more

cognizant of how she spoke to other employees in the workplace. Although Ricci denied any

racial motive for her comments, Gulino determined that the comments made Plaintiff

uncomfortable and therefore were inappropriate for the workplace. (Pl.’s 56.1 ¶¶ 31-36.)




                                           Page 4 of 24
         On December 19, 2014, Gulino and Evangelista met with Ricci and, due to her comments

to Plaintiff, provided her with a written warning for violations of Hospital policy and the

Hospital’s standards of performance. Ricci was also advised that any similar conduct or

comments in the future would result in further disciplinary action, up to and including

termination of her employment. Gulino and Evangelista requested that Ricci apologize to

Plaintiff. Although Ricci did apologize, Plaintiff contends it was a feigned apology and that Ricci

complained to Plaintiff that her complaint may have cost her a full-time position with the

Hospital. (Pl.’s 56.1 ¶¶ 37-40.)

         Gulino met with Plaintiff1 and informed her of his conversation with Ricci and explained

that the Hospital does not tolerate discrimination of any kind and is proud of the diversity of its

employees. He informed Plaintiff that if she should ever feel uncomfortable in the future she

should bring it to his attention immediately. (Pl.’s 56.1 ¶¶ 41-43.)

IV.      Plaintiff’s Job Performance

         The Hospital Laboratory’s Mislabeled and Unlabeled Specimen Policy (the “Labeling

Policy”) requires that all blood cultures be labeled at the patient’s bedside so that the Hospital

may properly identify a patient’s blood specimen. Employees who engage in policy infractions

are subject to the Hospital’s progressive discipline, up to and including termination of

employment. On the first occurrence of a mislabeled or unlabeled specimen, the individual who

made the error would be assessed 12 points for the occurrence and receive a written warning.

Any additional mislabeled or unlabeled specimen occurrences would add additional points to an

individual’s point accrual. If an individual’s points exceed 25 points, the individual’s




1
  There is a dispute as to whether this meeting occurred before or after Ricci apologized, but this dispute is
immaterial.

                                                    Page 5 of 24
employment is terminated. The exact language of the policy is that “[s]hould an individual at

any point exceed 25 points they will be discharged.” (Pl.’s 56.1 ¶ 48; Ex. D to Gulino Aff.)

         On February 5, 2015, Plaintiff failed to label blood cultures taken from the Hospital’s

emergency room at a patient’s bedside, as required by Hospital policy. She received a written

warning for her failure to label the blood cultures and was assessed 12 points. Evangelista met

with Plaintiff and counseled her regarding her failure to follow Hospital policy and warned

Plaintiff that repeat offenses would lead to additional disciplinary action, up to and including

suspension and/or termination of employment. Although admitting she failed to label the blood

cultures as required by Hospital policy, Plaintiff claims that another employee mistakenly took

the yet-to-be labeled culture. She also claims that she was later told the points assessment was

being changed so she could apply for a transfer to a different position in the hospital as one

cannot transfer unless you have no points.2 (Pl.’s 56.1 ¶¶ 47-52.)

         On or about February 25, 2015, Plaintiff advised Gulino that she was concerned that

Ricci was exhibiting a lack of concern for the comfort and well-being of her patients. She stated

that she heard complaints about Ricci from patients and from another phlebotomist, Jen Ehrman.

Gulino directed Evangelista to perform patient audits on Ricci’s patients and to interview Ms.

Ehrman. Evangelista interviewed five patients, who each communicated that he or she was

satisfied with Ricci’s care and stated Ricci was pleasant, helpful and did a good job drawing their

blood. She also interviewed Ms. Ehrman, who stated that she did not make comments to

Plaintiff about Ricci. (Pl.’s 56.1 ¶¶ 53-58.)



2
  In her 56.1 Statement Plaintiff asserts that the points were taken away as a result of the other employee having
mistakenly taken the cultures. However, the deposition testimony that she cites does not support that assertion.
Rather, according to her deposition, the points were going to be taken away so she could attempt to transfer to
another department in the Hospital. (Ex. A to Kaske Dep. (McCullough Dep.) at 118-119.) It is also noteworthy that
in a note written by Plaintiff to Marotta, Plaintiff recounts that Gulino said he could not take away the points. (Ex. H
to Gulino Aff.)

                                                    Page 6 of 24
       On March 4, 2015, Plaintiff received her Performance Evaluation for her probationary

period. She did not pass her probationary period. According to that evaluation, Plaintiff’s job

performance in the following four categories needed improvement: (1) “[m]aintains an

acceptable attendance record;” (2) “[t]reats coworkers, patients and physicians with respect,

courtesy and professionalism;” (3) “labels the test tube immediately after procedure is completed

with patient name, room, date, time and initials;” and (4) “[u]ses time between tests to

departmental advantage by filling in with office work, assisting technical staff, performing

general household duties, putting away supplies, or performing other duties as necessary.” She

was rated as “meets standard” in the other 45 categories on the evaluation. The Performance

Evaluation also provided a development plan for “all competencies/accountabilities where

standards [were] not met.” The development plan noted Plaintiff’s February 5 incident regarding

unlabeled specimens causing her to receive twelve points and stated that Plaintiff needed to work

on her attendance and commitment to the Hospital’s Phlebotomy Department and her ability to

communicate with her coworkers and treat them with respect, courtesy, and professionalism, as

well as that she needed help in performing general household duties, putting away supplies and

restocking the lab. According to the evaluation, the Hospital extended Plaintiff’s probationary

period for an additional three months “due to the unlabeled specimen and the accumulation of 12

points.”

       Gulino and Evangelista advised Plaintiff she should continue with in-service training and

review the Hospital’s policies and procedures to assist her in improving in the performance of

her job responsibilities. (Pl.’s 56.1 ¶¶ 59-68.) Plaintiff disputes the accuracy of the “needs

improvement” rating in her evaluation. She contends that she “treated her co-workers with

respect, courtesy, and professionalism, and had a good working relationship with most of her co-



                                            Page 7 of 24
corkers.” Plaintiff also claims she was subject to over-the top scrutiny and insulting behavior.

For example “Evangelista was demeaning to her,” “told Plaintiff that if she did not like the

schedule she should resign,” and “repeatedly spoke down to her and embarrassed her in front of

other employees.” (Pl.’s 56.1 ¶¶ 45-46.)

          On March 12, 2015, the Hospital received a written complaint from Wendy Taranto, a

technician in the Laboratory Accessioning Department, regarding Plaintiff’s conduct. According

to Ms. Taranto, on March 2, 2015, while working with her in the Phlebotomy Department,

Plaintiff began questioning her about another phlebotomist and that phlebotomist’s job

performance; when Ms. Taranto informed Plaintiff that she did not think it was appropriate to

discuss job performance of other coworkers, Plaintiff became agitated and acted rudely toward

her. Ms. Taranto reported to the Hospital that Plaintiff’s conduct made her feel extremely

uncomfortable. Plaintiff disputes having any such conversation with Ms. Taranto. (Pl.’s 56.1 ¶¶

70-74.)

          Also on March 12, 2015, Plaintiff, accompanied by her husband, met with Gulino to

discuss her schedule. She complained that Evangelista had not scheduled her to work for three

weeks. Gulino reminded Plaintiff that she had advised him that she had received a summons for

jury duty for two weeks and that she was taking a vacation for an additional week. Schedules in

the Phlebotomy Department are posted four weeks in advance and Evangelista created those

schedules anywhere from eight to twelve weeks in advance. Gulino advised Plaintiff that as a per

diem employee, she did not have a set schedule. Evangelista indicated to Gulino that she was

waiting for communication from Plaintiff regarding her availability to work. Plaintiff states that

she advised Evangelista “that she was not required to serve on jury duty for the remaining two

weeks” and Evangelista told her not to call her about the schedule, but rather wait for



                                           Page 8 of 24
Evangelista’s call. Gulino spoke to Evangelista to see if there were any available shifts during

the week Plaintiff had indicated that she would be on vacation. On March 13, 2015, Gulino met

with Evangelista to advise her of his meeting with Plaintiff and to attempt to resolve any

remaining scheduling issues. (Pl.’s 56.1 ¶¶ 75-86.)

       On May 15, 2015, Evangelista received an email complaint from a medical assistant, Ria

Ramdeen, regarding Plaintiff’s poor performance. Ms. Ramdeen informed her that on May 14,

2015, she requested that the lab draw blood from an 80-year-old patient with arteriovenous

fistulas in both veins, which meant that the patient had very fragile veins. According to Ms.

Ramdeen, both she and another coworker, Mary Greco, were concerned over the manner in

which Plaintiff attempted to draw blood from the patient, as well as Plaintiff’s apparent lack of

concern for the patient’s well-being. While acknowledging the complaint was received, Plaintiff

denies that she assisted the patient in an improper manner. (Pl.’s 56.1 ¶¶ 87-89.)

       On May 29, 2015, Plaintiff received another written warning for violation of Hospital

policy and poor work performance. Specifically, Plaintiff performed a phlebotomy and left blood

specimens on a patient’s tray unlabeled, in violation of Hospital policy. The patient discovered

the blood specimens and immediately contacted his nurse, who in turn called the laboratory and

advised Evangelista of the incident. Evangelista verbally counseled Plaintiff and reminded her

that Hospital policy was to label all specimens bedside with the patient present; she also advised

Plaintiff that having been previously counseled regarding the same conduct, any further offenses

would lead to additional disciplinary action up to and including termination. Plaintiff was

assessed twelve points for this violation. Thus, within a three-and-a-half-month period, Plaintiff

was assessed a total of 24 points, one point less than that which required termination of

employment. (Pl.’s 56.1 ¶¶ 90-97.)



                                           Page 9 of 24
V.     Plaintiff Complains of Retaliation

       On April 3, 2015, Plaintiff met with Marotta, the Vice President of Human Resources.

She advised Marotta that she felt Evangelista was retaliating against her based upon her prior

complaint of discrimination by (1) assigning her fewer hours than she had previously been

assigned; (2) not permitting her to train a new employee; and (3) counseling her and giving her

warnings that she did not believe were warranted. Marotta met with Plaintiff regarding her

complaints on April 2, April 8, April 24 and May 6, 2015. During these meeting Plaintiff

reiterated her complaints about Evangelista and advised Marotta she was not happy working in

phlebotomy and wanted to transfer out of the laboratory. Marotta met with both Gulino and

Evangelista to discuss Plaintiff’s allegations of retaliation. Evangelista assured Marotta that she

was not retaliating against Plaintiff in any way. She advised that a full-time employee without

disciplinary action had been selected to train new employees and that since Plaintiff was a per

diem employee, she was scheduled to work at times when the Phlebotomy Department needed

assistance; as Plaintiff was unavailable evenings and weekends her scheduling limitations did not

always coincide with the operational needs of the department. Both Gulino and Evangelista

explained to Marotta that Plaintiff had serious difficulty accepting constructive criticism from

her supervisors and did not interact well with her coworkers. At the conclusion of her

investigation, Marotta determined that Evangelista had not retaliated against Plaintiff. (Pl.’s 56.1

¶¶ 98-110.)

       On or about June 5, 2015, Marotta met with Plaintiff and Shattes, Vice President of

Administration at the Hospital, regarding the results of the Hospital’s investigation into

Plaintiff’s complaint of retaliation. Plaintiff advised Marotta and Shattes that she no longer

wanted to work in the Phlebotomy Department and expressed an interest in a clerical position



                                           Page 10 of 24
within the Hospital. The Hospital attempted to accommodate Plaintiff’s request for a transfer; it

arranged for Plaintiff to take the tests required to transfer to a clerical position within the

Hospital. Plaintiff took two typing tests and a math test, tests which are required of all

individuals who apply for clerical employment with the Hospital. She did not pass any of the

examinations required for the clerical positions and thus she was not eligible to apply for any

such positions. As a result of plaintiff’s failure to qualify for a clerical position with the Hospital,

Marotta advised Plaintiff that she would assist her in obtaining alternate employment. (Pl.’s 56.1

¶¶ 111-119.)

VI.     Plaintiff’s Employment at Harborview

        Marotta did in fact assist Plaintiff in obtaining alternate employment, viz. a clerical

position at Harborview Medical Services (“Harborview”), a physician practice group. Plaintiff

was offered and accepted a position working directly with the Administrator in charge of

Harborview, Terry Bertovich (“Bertovich”). Plaintiff’s employment with Harborview was

terminated; the reason given was the use of inappropriate language in front of patients. While she

admits she was told she was terminated for saying “fuck” in the workplace, she disputes that she

was terminated for this reason as Bertovich and other employees of Harborview use the same

language in the workplace. (Pl.’s 56.1 ¶¶ 120-123.)

VII.    Matters Omitted from Plaintiff’s Resume

        Prior to her employment at the Hospital, Plaintiff worked for Rheumatology Associates

from approximately the summer of 2013 to December 3, 2013. Although she had been employed

with Rheumatology Associates for approximately three months, said employment was omitted

from the resume Plaintiff submitted in support of her application for a position with the Hospital

and she did not disclose the termination of her employment from that position. The reason given



                                            Page 11 of 24
for her termination from Rheumatology Associates was that she physically blocked a doctor

from passing through a door in the office; Plaintiff asserts she was terminated because of her

race. (Pl.’s 56.1 ¶¶ 124-128.)

                                          DISCUSSION

I.     Summary Judgment Standard

       Summary judgment, pursuant to Rule 56, is appropriate only where the movant “shows

that there is no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). The relevant governing law in each case determines which

facts are material; "[o]nly disputes over facts that might affect the outcome of the suit under the

governing law will properly preclude the entry of summary judgment." Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). When making this determination, a court must view all

facts “in the light most favorable” to the non-movant, Tolan v. Cotton, 134 S. Ct. 1861, 1866

(2014), and “resolve all ambiguities and draw all permissible factual inferences in favor of the

[non-movant],” Johnson v. Killian, 680 F.3d 234, 236 (2d Cir. 2012) (quoting Terry v. Ashcroft,

336 F.3d 128, 137 (2d Cir. 2003)). Thus, “[s]ummary judgment is appropriate [only] where the

record taken as a whole could not lead a rational trier of fact to find for the [non-movant].” Id.

(quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)) (internal

quotation marks omitted).

       To defeat a summary judgment motion properly supported by affidavits, depositions, or

other documentation, the non-movant must offer similar materials setting forth specific facts

demonstrating that there is a genuine dispute of material fact to be tried. Wright v. Goord, 554

F.3d 255, 266 (2d Cir. 2009). The non-movant must present more than a "scintilla of evidence,"

Fabrikant v. French, 691 F.3d 193, 205 (2d Cir. 2012) (quoting Anderson, 477 U.S. at 252), or



                                           Page 12 of 24
"some metaphysical doubt as to the material facts," Brown v. Eli Lilly & Co., 654 F.3d 347, 358

(2d Cir. 2011) (quoting Matsushita, 475 U.S. at 586-87), and “may not rely on conclusory

allegations or unsubstantiated speculation,” Id. (quoting FDIC v. Great Am. Ins. Co., 607 F.3d

288, 292 (2d Cir. 2010).

       The district court considering a summary judgment motion must also be "mindful . . . of

the underlying standards and burdens of proof," Pickett v. RTS Helicopter, 128 F.3d 925, 928

(5th Cir. 1997) (citing Anderson, 477 U.S. at 252), because the "evidentiary burdens that the

respective parties will bear at trial guide district courts in their determination[s] of summary

judgment motions," Brady v. Town of Colchester, 863 F.2d 205, 211 (2d Cir. 1988). "[W]here

the [non-movant] will bear the burden of proof on an issue at trial, the moving party may satisfy

its burden by pointing to an absence of evidence to support an essential element of the [non-

movant’s] case.” Crawford v. Franklin Credit Mgmt. Corp., 758 F.3d 473, 486 (2d Cir. 2014)

(quoting Brady, 863 F.2d at 210-11) (internal quotation marks omitted). Where a movant

without the underlying burden of proof offers evidence that the non-movant has failed to

establish his claim, the burden shifts to the non-movant to offer "persuasive evidence that his

claim is not 'implausible.' " Brady, 863 F.2d at 211 (citing Matsushita, 475 U.S. at 587). “[A]

complete failure of proof concerning an essential element of the [non-movant’s] case necessarily

renders all other facts immaterial.” Crawford, 758 F.3d at 486 (quoting Celotex Corp. v. Catrett,

477 U.S. 317, 323 (1986).

II.    Hostile Work Environment Claim

       A.      Applicable Law

       Title VII and NYSHRL prohibits an employer from discriminating against an employee

on the basis of race, color, religion, sex, or national origin. See 42 U.S.C. § 2000e-2(a)(1); N.Y.



                                           Page 13 of 24
Exec. Law ¶ 296. These prohibitions encompass “requiring people to work in a discriminatory

hostile or abusive environment.” Harris v. Forklift Systems, Inc., 510 U.S. 17, 21 (1993).

       Where a claim of hostile work environment is asserted, the plaintiff must demonstrate, he

or she is a member of a protected class and “that [his or] her workplace was permeated with

discriminatory intimidation that was sufficiently severe or pervasive to alter the conditions of

[his or] her work environment . . . .” Schwapp v. Town of Avon, 118 F.3d 106, 110 (2d Cir.

1997) (quotation marks omitted). This standard is a “demanding one,” Scott v. Mem’l Sloan-

Kettering Cancer Ctr., 190 F. Supp.2d 590, 599 (S.D.N.Y. 2002), requiring that a plaintiff

establish both objective and subjective components, to wit, “not only that [the plaintiff]

subjectively perceived the environment to be abusive, but also that the environment was

objectively hostile and abusive.” Gorzynski v. JetBlue Airways Corp., 596 F.3d 93, 102 (2d Cir.

2010); see also Demoret v. Zegarelli, 451 F.3d 140, 149 (2d Cir. 2006) (“Plaintiff must show not

only that [he] subjectively perceived the environment to be abusive, but also that the

environment was objectively hostile and abusive.”). Furthermore, “there must be a specific basis

for imputing the conduct creating the hostile work environment to the employer.” Doner–

Hendrick v. N.Y. Inst. of Tech., 2011 WL 2652460, at *5 (S.D.N.Y. July 6, 2011) (internal

quotation marks omitted).

       “Isolated incidents typically do not rise to the level of a hostile work environment unless

they are ‘of sufficient severity’ to ‘alter the terms and conditions of employment as to create such

an environment.’ ” Demoret, 451 F.3d at 149 (quoting Patterson v. Cnty. of Oneida, 375 F.3d

206, 227 (2d Cir.2004)). Rather, “[c]ourts look at all circumstances to ascertain whether an

environment is sufficiently hostile or abusive to support a claim.” Leibovitz v. N.Y. City Transit

Auth., 252 F.3d 179, 188 (2d Cir. 2001). “Among the factors to be considered in determining



                                           Page 14 of 24
whether conduct is sufficiently hostile under the totality of the circumstances are: frequency;

severity; whether the conduct is physically threatening or humiliating; and whether it interferes

with an employee’s performance.” Scott, 190 F. Supp.2d at 599 (citing Harris, 510 U.S. at 23).

“[T]he Second Circuit has made it clear that insensitive comments are not per se unlawful.” Id.

(citing Williams v. County of Westchester, 171 F.3d 98, 101 (2d Cir. 1999)); see Preuss v.

Kolmar Lab., Inc., 970 F. Supp. 2d 171, 184 (S.D.N.Y. 2013) (The “mere utterance of an epithet

which engenders offensive feelings in an employee does not sufficiently affect the conditions of

employment to establish a hostile work environment claim.”) (internal quotation marks omitted).

It is necessary for the plaintiff to establish a link between the actions by defendants and

plaintiff's membership in a protected class. Alfano v. Costello, 294 F.3d 365, 374 (2d Cir. 2002);

Brown v. Henderson, 257 F.3d 246, 252 (2d Cir. 2001).

         B.       The Parties’ Positions

         Defendant argues that it is entitle to summary judgment on Plaintiff’s hostile work

environment claim as it is premised on the comments by Ricci, which are insufficient to support

such a claim and because there is no basis to impute Ricci’s comments to the Hospital. Plaintiff’s

memorandum does not address her hostile work environment claim.

         C.       Defendant’s Motion is Granted as to the Hostile Work Environment Claim

         By failing to address her work hostile work environment claim, Plaintiff has abandoned

it.3 On that basis alone, the Hospital is entitled to summary judgment in its favor on that claim.

See, e.g., Felix v. N.Y.S. Dept. of Corrections, 2018 WL 352859 (S.D.N.Y. July 23, 2018).



3
  The Court notes that Defendant makes three arguments in support of its motion for summary judgment (1)
Plaintiff has not a stated a claim for discrimination; (2) Plaintiff was not subject to a hostile work environment; and
(3) Plaintiff has not established a retaliation claim. (See Def.’s Mem. (DE 38) at 9, 19, 22.) The complaint however,
only asserts claims for hostile work environment (under both Title VII and the NYHRRL) and retaliation under the
two foregoing statutes. Accordingly, the Court need not address any claim for “discrimination” other than hostile
work environment and retaliation.

                                                   Page 15 of 24
         Moreover, the evidence proffered in this case is insufficient to support a hostile work

environment claim. Ricci’s comments, while wholly inappropriate, are not sufficiently severe to

permit a rational fact-finder to conclude that the conditions of Plaintiff’s working environment

were altered by a workplace severely “permeated with discriminatory intimidation, ridicule and

insult.” LaBella v. New York City Admin. for Children’s Servs., 2005 WL 2077192, at *19

(E.D.N.Y. Mar. 28, 2005). Nor is there any basis to impute Ricci’s comments to the Hospital.

Indeed, upon learning of Ricci’s comments, the Hospital undertook an immediate investigation

and undertook steps to remedy the conduct of Ms. Ricci, including disciplining her.

           Similarly, the criticism of Plaintiff’s work performance does not support a hostile work

environment claim. There is nothing to suggest that they are tied to Plaintiff’s protected status.4

See Gregory v. Daly, 243 F.3d 687, 694 (2d Cir. 2001) (there must be “factual circumstances that

permit the inference that plaintiff was subjected to a hostile work environment because of his

[protected status]”); Murphy v. BeavEx Inc., 544 F. Supp. 2d 139 151 (D. Conn. 2008) (finding

comments directed at plaintiff-employee’s job performance did not display “discriminatory

animus” and did not support hostile work environment claim).

         Defendant’s motion for summary judgment on the hostile work environment claim is

granted.

III.     The Retaliation Claim

         A.       Applicable Law

         Title VII and the NYSHRL prohibit retaliation against employees who engage in

protected activity. See, e.g., Treglia v. Town of Manlius, 313 F.3d 713, 719 (2d Cir. 2002);


4
  The Court notes that the submission on this motion does not contain any allegation as the nature of Plaintiff’s
protected status. The complaint does identify her as “black,” but the complaint is not evidence. Based on the nature
of the comments by Ricci about which Plaintiff complained to the Hospital, the Court has deduced that the category
at issue is race.

                                                  Page 16 of 24
Vasquez v. Empress Ambulance Serv., Inc., – F.3d –, 2016 WL 4501673 (2d Cir. Aug. 29, 2016).

Such retaliation claims are analyzed using the McDonnell Douglas “burden-shifting” formula.

See, e.g., Kessler v. Westchester Cnty. Dep't of Social Servs., 461 F.3d 199, 205 (2d Cir. 2006).

          To make out a prima facie case of retaliation, a plaintiff must show that “she engaged in

protected participation or opposition under Title VII, that the employer was aware of this

activity, that the employer took adverse action against the plaintiff, and that a causal connection

exists between the protected activity and the adverse action, i.e., that a retaliatory motive played

a part in the adverse employment action.” Sosa v. Rockland County Community College, 2017

WL 3105872 (S.D.N.Y. July 20, 2017) (internal quotation marks omitted); see Miller v. Praxair,

408 Fed. App’x 408, 409-10 (2d Cir. 2010).5

          The first element of a prima facie case is that the plaintiff engaged in protected activity

and that the employer was aware of this activity. Protected activity for purposes of Title VII

include “informal protests of discriminatory employment practices, including making complaints

to management.” DeVore v. Neighborhood Housing Servs. of Jamaica, Inc., 2017 WL 1034787,

*9 (E.D.N.Y. Mar. 16, 2017) (citing Littlejohn v. City of New York, 795 F.3d 297, 317-18 (2d

Cir. 2015)). Generalized complaints, however, are insufficient; complaints must be sufficiently

specific to make clear that the employee is complaining about conduct prohibited by the

applicable discrimination statute. See Rojas v. Roman Catholic Diocese of Rochester, 660 F.3d

98, 108 (2d Cir. 2011). “To the extent that an employee complains about perceived ‘unfair’

treatment relating to job responsibility, hiring practices, or corporate policy, but fails to link the

treatment to unlawful discrimination or to his protected status, he fails to establish that he was

engaged in protected activity.” Penberg v. HealthBridge Mgmt., 823 F. Supp. 2d 166, 191



5
    The same analysis applies to retaliation claims under the NYSHRL.

                                                  Page 17 of 24
(E.D.N.Y. 2011) (citing, inter alia, Velasquez v. Goldwater Memorial Hosp., 88 F. Supp. 2d 257,

264 (S.D.N.Y. 2000) (general complaints about corporate policy without linking it to plaintiff's

status are insufficient to establish “protected activity” under Title VII).

       The second element is that the employer took adverse action against the plaintiff. In the

context of “Title VII’s antiretaliation provision, unlike the substantive provision,” retaliation “is

not limited to discriminatory actions that affect the terms and conditions of employment.” Davis-

Garett v. Urban Outfitters, Inc., -- F.3d --, 2019 WL 1510428, *10 (2d Cir. Apr. 8, 2019)

(internal quotation marks omitted). “Instead, the proper question for a retaliation claim is

whether the alleged adverse action to which the plaintiff was subjected could well have

dissuaded a reasonable employee in his position from complaining of unlawful discrimination.”

Id. (internal quotation marks and brackets omitted).

       The last and final element is that a causal connection exists between the protected activity

and the adverse action, i.e. that a retaliatory motive played a part in the adverse employment

action. Kessler v. Westchester Cnty. Dep’t of Social Servs., 461 F.3d 199-205-06 (2d Cir. 2006)

(citation omitted). “Causation can be proven (1) directly ‘through evidence of retaliatory animus

directed against the plaintiff by the defendant;’ or (2) indirectly either (a) ‘by showing that the

protected activity was followed closely by discriminatory treatment,’ or (b) through other

circumstantial evidence such as disparate treatment of fellow employees who engaged in similar

conduct.’” D’Andrea v. Nielsen, -- F. App’x --, 2019 WL 1503923, * 2 (2d Cir. April 5, 2019)

(quoting Gordon v. N.Y.C. Bd. of Educ., 232 F.3d 111, 117 (2d Cir. 2000). The Second Circuit

“has not drawn a bright line to define the outer limits beyond which a temporal relationship is

too attenuated to establish a causal relationship,” Gorman–Bakos v. Cornell Co-op Extension of

Schenectady Cnty., 252 F.3d 545, 554 (2d Cir. 2001). It has, however, upheld an inference of a



                                            Page 18 of 24
causal connection based on lapses of up to eight months between the protected activity and the

alleged retaliatory actions. Grant v. Bethlehem Steel Corp., 622 F.2d 43, 45–46 (2d Cir. 1980)

(eight month gap between EEOC complaint and retaliatory act suggested causal relationship);

see Espinal v. Goord, 558 F.3d 119, 129 (2d Cir. 2009) (inferring causal connection with six-

month lapse); Gorman–Bakos, 252 F.3d at 554 (same with five month lapse); see also Cioffi v.

Averill Park Central School Dist. Bd of Ed., 444 F.3d 158, 168 (2d Cir. 2006) (little over three

months in not “too long for any inference of retaliatory motive and causation to be drawn”).

       “[I]f the plaintiff establishes a prima facie case, ‘the burden shifts to the employer to

articulate some legitimate, non-retaliatory reason for the employment action.’” D’Andrea, --F.

App’x --, 2019 WL 1503923, * 2 (quoting Zann Kwan v. Andalex Grp. LLC, 737 F.3d 834, 846

(2d Cir. 2013)).

       Lastly, if a legitimate non-retaliatory reason for the adverse action is proffered, “the

burden shifts back to the plaintiff to show that the defendant’s reason is ‘a mere pretext for

retaliation.’ The plaintiff also ‘must show that retaliation was a ‘but-for’ cause of the adverse

action, and not simply a ‘substantial’ or ‘motivating factor in the employer’s decision.” Id.

(quoting Zann Kwan, 737 F.3d at 845). While the but-for reason need not be the only reason, a

plaintiff must show that “the adverse action would not have occurred in the absence of the

retaliatory motive.” Id. (internal quotation marks omitted).

       B.      The Parties’ Positions

       Based on the parties’ submission there is no dispute that Plaintiff engaged in protected

activity and that the Hospital was aware of this activity. Defendant maintains that there is no

causal connection between any protected activity and any adverse employment action. In




                                           Page 19 of 24
addition, the Hospital has articulated legitimate, non-discriminatory reason for each employment

action and Plaintiff cannot demonstrate that such reasons are pretextual.

       In response, Plaintiff asserts the following acts of retaliation: a poor review and write up

caused her probation period to be extended, her hours were reduced, and the hospital stripped

McCullough of her primary duties and decided not to continue her employment. (Pl.’s Mem. in

Opp. at 16.) Further, the causation element has been met as these acts closely followed her

complaint regarding Ricci. Finally, Plaintiff argues that there are questions of facts as whether

retaliation was the but-for cause of the adverse action as there is evidence that the reasons are

pretextual.

       C.      Application

               1.      Plaintiff has Established a Prima Facie Case

       As noted earlier, there is no dispute regarding the first element of a retaliation claim.

       Turning then to the second element, whereas Plaintiff asserts she was subject to an

adverse action, Defendant argue there was no adverse action taken against Plaintiff. However, in

making these assertions, both parties rely upon case law regarding the adverse action

requirement for a discrimination claim which requires that an adverse action be an action that

affects the terms and conditions of employment. As the Second Circuit recently reiterated in

Davis-Garett, “the harm element of a retaliation claim is not to be analyzed in the same way as

the harm from an alleged substantive act of discrimination.” 2019 WL 1510428, at *10. “Instead

the proper question for a retaliation claim is whether the alleged adverse action to which the

plaintiff was subjected could well have dissuaded a reasonable employee in his position from

complaining of unlawful discrimination.” Id. (internal quotation marks omitted). Thus “[t]he

scope of actions that may be materially adverse is . . . broader for purposes of retaliation claims



                                           Page 20 of 24
than for discrimination claims.” Pape v. Dircksen & Talleyrand, Inc., 2019 WL 1441125, * 8

(E.D.N.Y. Mar. 31, 2019). Given the nature of the adverse actions alleged by Plaintiff viz. the

extension of her probationary period, this standard has been met. Unlike in a discrimination

context, “a negative performance review can constitute an adverse action for purposes of a

retaliation claim,” Cerni v. J.P. Morgan Secs. LLC, 208 F. Supp. 3d 533, 539 (S.D.N.Y. 2016)

(citing Vega v. Hempstead Union Free Sch. Dist., 801 F.3d 72, 91 (2d Cir. 2015), as can a

change in duties, Annunziata v. Int’l Bhd. of Elec. Workers Local Union # 363, 2018 WL

2416568, *18-19 (S.D.N.Y. May 29, 2018).

        Finally, given the close temporal connection between Plaintiff’s December complaint

about Ricci and the above adverse actions there is evidence of a causal connection. Grant v.

Bethlehem Steel Corp., 622 F.2d 43, 45-46 (2d Cir. 1980) (eight month gap between EEOC

complaint and retaliatory act suggested causal relationship); see Espinal v. Goord, 558 F.3d 119,

129 (2d Cir. 2009) (inferring causal connection with six-month lapse); Gorman–Bakos, 252 F.3d

at 554 (same with five month lapse); see also Cioffi v. Averill Park Central School Dist. Bd of

Ed., 444 F.3d 158, 168 (2d Cir. 2006) (little over three months in not “too long for any inference

of retaliatory motive and causation to be drawn”).

                2.     Defendant has Articulated Legitimate Non-retaliatory
                       Reasons for the Adverse Actions Alleged

        The Hospital has articulated legitimate non-retaliatory reasons for each of the alleged

retaliatory acts.

        Turning first to the extension of her probationary period, the Hospital has a “Mislabeled

and Unlabeled Specimens Policy,” which, it is undisputed, is uniformly enforced, was violated

by Plaintiff, and which provided for the assessment of 12 points. According to Defendant, given




                                           Page 21 of 24
that Plaintiff’s first violation occurred during her initial three month probationary period, her

probationary period was extended.

       Second, as articulated by the Hospital, the reduction of her hours was the result of her

advising that she had received a jury summons notice and that she was going to then take a week

off for vacation.

       Finally, with regard to her termination, it was based on her having violated the Specimen

Policy twice while on probation.

               3.      Plaintiff Has Failed to Submit Evidence of Pretext

       While Plaintiff disputes the validity of the Hospital’s reasons set forth above, the

evidence submitted is insufficient to permit a reasonable trier of fact to conclude that the

proffered reasons were pretextual and that the adverse action would not have occurred in the

absence of the retaliatory motive.

       First, the Hospital has submitted unrefuted evidence that it is not unusual to extend the

probationary period for Phlebotomy laboratory assistants and, in fact, other probationary

employees who made such errors were not given an extension, but rather terminated. Gulino Aff.

¶ 28 & Ex. K. Here, having committed a violation of the Labeling Policy during her initial

probationary period, Plaintiff was not terminated but rather received an extension of her

probation. During her deposition she admitted that she received an extension “to give [her] an

opportunity to demonstrate that [she] could perform [her] job . . . .” (Ex. A to Kaske Decl.

(McCullough Dep.) at 148:11-18.) Additionally, even if Plaintiff’s explanation for the first

violation of the labeling policy is credited, it remains undisputed that there was another incident,

on May 29, 2015, during the extension of her probationary period. And while Plaintiff disputes

having the reported conversation with Ms. Taranto, she does not dispute that Taranto reported



                                           Page 22 of 24
that Plaintiff’s conduct made her uncomfortable. Nor does she dispute that the investigation into

Plaintiff’s complaint about Ricci harming patients failed to substantiate that allegation.

        With respect to the alleged reduction of her hours, Plaintiff does not dispute that she

advised the Hospital she received a jury summons and that she was taking a vacation. Nor does

she dispute that the schedules for the Phlebotomy Department are created eight to twelve weeks

in advance and posted four weeks in advance. In her own words, she advised Evangelista “that

she was not required to serve on jury duty for the remaining two weeks” (Pl.’s 56.1 at ¶ 806

(emphasis added).) In other words, according to Plaintiff, it was after her commencement of jury

duty, and thus after the schedule had been created and posted, that she informed Evangelista that

she would not have to serve. Against that backdrop and considering Plaintiff’s position was per

diem, neither Plaintiff’s omission from the schedule or Evangelista telling her not to call her

about the schedule but rather wait for Evangelista’s call would permit a reasonable trier of fact to

infer retaliation. With respect to her vacation, Plaintiff points to nothing to indicate that she

advised Evangelista regarding her change in plans, no less that she advised her of such prior to

the relevant schedule being drawn. And, it is undisputed that when Plaintiff complained to

Gulino that she was not scheduled, he spoke to Evangelista to see if there were any available

shifts during the week Plaintiff had indicated she would be on vacation. Finally, regarding

Plaintiff’s complaint concerning Ricci, as well as her complaints of retaliation, Plaintiff points to

nothing to support that the Hospital’s investigation was lacking. As a result of the investigation

into Ricci’s comments, Ricci was disciplined. And while the investigation into Plaintiff’s

complaints of retaliation did not support that claim, Plaintiff nonetheless was able to take the




6
 Although labeled at “Response to 76,” the statement referenced in text follows and is responsive to ¶ 80 of
Defendant’s 56.1 Statement.

                                                  Page 23 of 24
tests in her attempt to transfer to another department and, when she did not pass any of those

tests, was given assistance in finding another position outside the Hospital.

                                         CONCLUSION

       For the reasons set forth above, Defendant’s motion for summary judgment is granted.

The Clerk of Court is directed to enter judgment accordingly and to close this case.

       SO ORDERED.

Dated: Central Islip, New York                         s/ Denis R. Hurley
       April 19, 2019                                 Denis R. Hurley
                                                      United States District Judge




                                           Page 24 of 24
